   Case 2:19-cv-00254-MHT-SMD Document 68 Filed 08/24/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HARRY R. HALL and CYNTHIA  )
HALL,                      )
                           )
     Plaintiffs,           )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:19cv254-MHT
                           )
OCWEN LOAN SERVICING, LLC, )
and FEDERAL HOME LOAN      )
MORTGAGE CORPORATION,      )
                           )
     Defendants.           )

                                ORDER

    It is ORDERED as follows:

    (1)   The    joint     motion     for    second      extension     of

deadlines (doc. no. 66) is granted.

    (2) The uniform scheduling order, as modified (doc.

no. 50, 65) is modified in the following respects:

          (A)   The   deadline      for    filing     dispositive      and

Daubert   motions     is   extended       from    July   30,   2020,    to

September 30, 2020.

          (B) The deadline for the parties’ settlement

conference is extended from July 2, 2020, to September
   Case 2:19-cv-00254-MHT-SMD Document 68 Filed 08/24/20 Page 2 of 2




2, 2020, with the deadline for filing the mediation

notice extended accordingly.

         (C) The deadline for completing discovery is

extended from July 2, 2020, to September 2, 2020.

         (D) All other deadlines are unchanged at this

time.     However,     if   dispositive       or   Daubert     motions

motions are filed, the pretrial and trial dates may

need to be postponed.

    DONE, this the 24th day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
